Citation Nr: 0214356	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
bilateral heel stress fractures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1970 to November 
1971.  

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In April 2001, the Board remanded the 
matter for additional development in the form of an 
examination.  The veteran failed to report for the scheduled 
examination, after having been informed of the date and time 
of the examination.  The case has been returned to the Board.


FINDING OF FACT

The veteran's residuals of bilateral heel stress fractures 
are manifested by less than moderate foot injury.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
bilateral heel stress fractures are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the case was carefully and thoroughly developed by the RO in 
such a way that the requirements of the duty to inform as set 
forth in the VCAA have been met as to the increased rating 
claim.  Specifically, as to the duty to inform, the veteran 
was informed of the requirements for increased ratings as 
well as the duties of VA under the VCAA, in the Supplemental 
Statement of the Case issued in July 2002. 

The VA has a newly enhanced duty to assist the veteran in 
light of the VCAA. See Quartuccio v. Principi, No 01-997 
(U.S. Vet. App. June 19, 2002).  In this regard, the Board 
notes that the veteran was afforded VA examination in March 
2000 and that he failed to report for an additional 
examination scheduled pursuant to the Board's April 2001 
remand.  Since the communications and actions by the VA meet 
the standard set forth by the VCAA, the Board finds that no 
further development is needed.




II.  Rating Issue

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2001).  In every instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating will be assigned when 
the requirements of a compensable rating are not met.  
38 C.F.R. § 4.31 (2001).  

The veteran sought an increased rating in November 1999.  At 
that time, service connection for residuals of bilateral heel 
stress fractures, rated noncompensable, were in effect since 
November 1971.  Where an increased rating is at issue, the 
present level of the disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against an increased rating for this 
service-connected disability.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected residuals of bilateral heel 
stress fractures is rated according to the degree of foot 
injury, under Diagnostic Code 5284.  Moderate foot injury is 
rated as 10 percent disabling.  Moderately severe foot injury 
is rated as 20 percent disabling, and severe foot injury is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2001).  Unilateral pes cavus, with great toe 
dorsiflexed, limited dorsiflexion at ankle to right angle, 
shortened plantar fascia and marked tenderness under 
metatarsal heads warrants a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5278 (2001).  Symptomatic weak feet 
secondary to many constitutional conditions is rated at 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5277 (2001).  
Metatarsalgia, anterior, is rated at 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2001).  Hallux valgus is rated 
at 10 percent if it is operated on with resection of 
metatarsal head, or if severe, or if there is hallux rigidus.  
38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281 (2001).  
Malunion or nonunion of the tarsal or metatarsal bones is 
rated at 10 percent if moderate, and 20 percent if moderately 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283 (2001).

VA outpatient treatment records contain a radiology report 
dated in November 1999 showing a complaint of increased 
bilateral heel pain for one month.  X-ray of the feet 
demonstrated no evidence of acute osseous or intra-articular 
abnormality relating to the heel calcaneus.  Incidental note 
of accessory ossicles was made.  It was noted that early 
calcaneal stress fractures could be radiographically occult 
and it was recommended that a nuclear medicine three phase 
bone scan be done if the pain remained of clinical concern.  

A report of VA examination for feet dated in March 2000 shows 
a history of stress fracture of the heels in service.  The 
veteran reported an increase in heel pain this past year.  He 
described plantar fascia heel type pain on the left.  
Prolonged standing and walking increased his symptoms.  He 
wore heel inserts which helped.  He reported that pain 
reliever and anti-inflammatory medication did not help.  
Physical examination revealed a normal right foot.  No 
soreness, pain, tenderness over the heel or plantar surface.  
There were no malalignments.  There was no swelling or 
callus.  The left heel and plantar fascia had minimal 
tenderness and soreness.  No other swelling or deformity was 
noted.  He could heel and toe walk and squat.  There were no 
other abnormalities.  The diagnosis was residual stress 
fracture, both heels, with plantar fasciitis.  X-rays showed 
bilateral os calcis with no evidence of osteomyelitis, no 
fracture or dislocation, and no destructive bone changes.  
Thus, the impression was no significant bone pathology of 
bilateral os calcis.  

In accordance with the Board's remand, the veteran was 
scheduled for an examination.  He failed to report for the 
examination.  He did not indicate that he had good cause for 
failure to report. 

The veteran has urged, generally, that his residuals of 
stress fracture warrant an increased rating.  He cites to 
pain and other symptoms for support of his assertions.  
However, the Board finds that the preponderance of the 
evidence is against his claim.  In this regard, the degree of 
foot injury is not shown to be more than minimal, certainly 
not moderate, and thus an increased rating under Diagnostic 
Code 5284 is not warranted.  The findings on two sets of x-
rays fail to show any significant abnormality.  Examination 
findings show pain and tenderness which is described as 
minimal.  No other abnormalities are noted.  No pes cavus, 
metatarsalgia or other conditions are noted.  Range of motion 
is not noted to be restricted..  

While additional pertinent diagnostic codes have been 
considered, in the absence of evidence of significant 
abnormality, such as that referred to in the aforementioned 
diagnostic codes (Diagnostic Codes 5277-5284), there is no 
basis for assignment of a compensable evaluation under any 
code provision.  

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has also considered whether a 
compensable evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca, 8 Vet. App. at 204-05.  However, increased 
evaluation is not warranted on the basis of functional loss 
due to pain or weakness in the instant case, as the veteran's 
symptoms are supported by only minimal objective pathology.  
There is good foot movement and an absence of muscle weakness 
in both the feet, as noted by the findings of no other 
abnormality on examination.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
evaluation.  

Thus, considering the DeLuca factors, the objective evidence 
and the veteran's statements, the preponderance of the 
evidence is against the claim for an increased (compensable) 
evaluation for residuals of stress fracture of both heels.  

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that his service-connected residuals of stress 
fracture of both heels have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
the disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  
Considering the entire record, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).

Finally, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, action shall be taken in accordance with 38 
C.F.R. Section 3.655(b) and (c) as appropriate.  Subsections 
(b) and (c) outline VA's duty to notify the veteran that the 
consequence of his failure to report for an examination may 
be that his benefits are reduced and/or stopped.  Absent 
submission of additional evidence, including the 
participation in a VA examination, the proposed action may be 
taken. See 38 C.F.R. § 3.655.

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  The Board further notes that, "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Thus, as the preponderance of the evidence is against the 
claim for an increased or compensable rating for the 
residuals of bilateral heel stress fractures, that claim is 
denied.  In reaching this conclusion, the Board acknowledges 
that, under controlling statutes, all doubt is to be resolved 
in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)


ORDER

An increased (compensable) evaluation for residuals of 
bilateral heel stress fractures is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

